DETAILED ACTION
Claims 1-7 and 21-28 were filed with the amendment dated 07/08/2022.  Claims 8-20 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  
 IN THE CLAIMS:
In claim 28, line 17: the phrase “and the outlet orifice” has been changed to: “and the outlet orifice,” 
 
The amendment was made to correct a typographical error by adding a comma at the end of the phrase.

Allowable Subject Matter
Claims 1-7 and 21-28 are allowed.
The reasons for allowance for independent claim 4 is the same as that which was set forth in the Office Action dated 09/24/2021.
The following is an examiner’s statement of reasons for allowance for independent claims 1 and 28: the prior art fails to disclose or render obvious:
 “the rod located within the chamber and positioned adjacent to the disc and extending away therefrom in a first direction, the rod being movable within the chamber; … the disc translating in a second direction, opposite to the first direction, when the bellows contracts such that the contacting surface of the disc engages the outlet orifice and isolates fluid communication between the inlet orifice and the outlet orifice” (claim 1); or 
“ the rod extending within the first chamber and positioned vertically below and adjacent to the disc, … the disc translating vertically upwards when the bellows contracts such that the contacting surface of the disc engages the outlet orifice and isolates fluid communication between the inlet orifice and the outlet orifice, wherein the bellows is positioned in a second chamber in the housing and fluidly isolates the control fluid from the reactor fluid within the second chamber, and wherein the control fluid Page 5 of 10Appln. No. 16/294,062Amendment dated: July 8, 2022Reply to Office action dated: April 8, 2022acts on an internal surface of the bellows and the reactor fluid acts on an opposite, external surface of the bellows” (claim 28) in combination with the other limitations set forth in the independent claims.
U.S. Pat. No. 5,002,089 (“Reedy”) is the closest prior art of record. However, Reedy does not teach or suggest the above recited claim language.  It would not have been obvious to modify Reedy to arrive at the recited claim language without improperly changing the principle of operation of Reedy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753